STONE, Circuit Judge.
Petition to revise action of District Court in dismissing rule to show cause why respondent, a bankrupt, should *446not be adjudged in contempt for failure and refusal to comply with order of referee to turn over the sum of $2,500 to the trustee. The order of the District Court was based oh the insufficiency of the evidence before the referee to sustain the referee’s order or the contempt proceedings.
The errors claimed are: (1) That the evidence before the referee was sufficient to sustain his order, and the court should thereon have affirmed that order. (2) That the contempt proceedings should not have been dismissed.
The sole point urged here by petitioner is the sufficiency of the above evidence before the referee to sustain his order and to justify a contempt order by the District Court. The respondent here insists that this is purely a question of fact, and that such questions are not carried in a petition to revise. There is no question that different conclusions might have been drawn from the evidence. It might well have supported a finding either way. In this situation the position of respondent is well taken. Wm. R. Moore Dry Goods Co. v. Brooks, 240 Fed. 943, 153 C. C. A. 629; Fourth National Bank v. Smith, 240 Fed. 19, 153 C. C. A. 55; Lott v. Salsbury, 237 Fed. 191, 150 C. C. A. 337; 3 Standard Encyc. Proc. 1017, and citations.
The petition is denied.